IN THE COURT OF APPEALS OF IOWA

                                   No. 15-2221
                             Filed October 11, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

EMONDRE MONTREL HENDERSON,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Joel D. Novak, Judge.



      Emondre Henderson appeals from the denial of his motion to correct an

illegal sentence. SENTENCE VACATED; REMANDED FOR RESENTENCING.




      Christopher R. Kemp of Kemp & Sease, Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Timothy M. Hau, Assistant

Attorney General, for appellee.




      Considered by Danilson, C.J., and Mullins and Bower, JJ.
                                         2


DANILSON, Chief Judge.

       Emondre Henderson appeals from the denial of his motion to correct an

illegal sentence. Henderson pled guilty to robbery in the first degree and was

sentenced on July 28, 2015, to an indeterminate term of twenty-five years with a

mandatory minimum nine years of incarceration before parole eligibility.

Henderson was a juvenile at the time of the offense. Henderson filed a motion to

correct an illegal sentence on October 1, 2015, requesting an individualized

resentencing hearing to allow the district court to consider the factors enunciated

in State v. Lyle, 854 N.W.2d 378, 404 n.10 (Iowa 2014), before imposing a

mandatory-minimum sentence.

       Henderson was originally sentenced on July 28, 2015.               Because

Henderson believed the Lyle factors were not fully considered at the time of

sentencing, he filed his motion to correct an illegal sentence.1 At the beginning

of the November 24, 2015 hearing on the motion to correct an illegal sentence,

the district court stated “the proceeding today is to give Mr. Henderson what the

court refers to as a State versus Lyle type of hearing.” In its ruling on the motion

to correct an illegal sentence, the court analyzed each of Lyle factors, denied the

motion, and upheld the original sentence, including the mandatory-minimum

nine-year term. On appeal, Henderson contends the district court improperly

applied the Lyle factors.

       “An unconstitutional sentence is an illegal sentence. Consequently, an

unconstitutional sentence may be corrected at any time.” Lyle, 854 N.W.2d at


1
 The same district court judge presided over the original sentencing hearing and the
hearing on the motion to correct an illegal sentence.
                                          3


382 (citation omitted). “Although challenges to illegal sentences are ordinarily

reviewed for correction of legal errors, we review an allegedly unconstitutional

sentence de novo.” Id.

         Since the district court’s ruling, our supreme court has further expounded

upon the Lyle factors and the constitutionality of ordering mandatory-minimum

sentences for juvenile offenders. See State v. Roby, 897 N.W.2d 127, 144 (Iowa

2017) (explaining that while mandatory-minimum sentences for juvenile offenders

are not categorically unconstitutional, “the default rule in sentencing a juvenile is

that they are not subject to minimum periods of incarceration”). Although the

district court attempted to perform a Lyle resentencing hearing and reviewed

each of the Lyle factors on the motion to correct an illegal sentence in this case,

the evidence submitted on the factors was not sufficient under Roby. See 897

N.W.2d at 147 (“[T]he factors [identified in Lyle] must not normally be used to

impose a minimum sentence of incarceration without parole unless expert

evidence supports the use of the factors to reach such a result.”). Here, there

was no expert testimony on any of the Lyle factors to support the imposition of

the mandatory-minimum sentence. Accordingly, we reverse the court’s order

denying the motion to correct an illegal sentence, vacate the sentence, and

remand for resentencing consistent with the sentencing factors as explained in

Roby.2

         SENTENCE VACATED; REMANDED FOR RESENTENCING.




2
    See Roby, 897 N.W.2d at 145-47.